Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to RCE filed 11/8/22 entering amendment filed 10/6/22, where Applicant amended the claims. Claims 1-20 remain pending. 
Response to Arguments
Applicant’s arguments, filed 10/6/22, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 112(b) and under 103 based on Yeddala in view of Antani in further view of Matsumoto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, 
Lines 5-6 recite “… an identifier to a plurality of user accounts… wherein the identifier uniquely identifies a client device and an individual user…”. This appears to be contradictory since it is said that the identifier represents multiple users and the identifier also represents a client device and a user of the client device. The identifier is not clearly delineated in the claim;
Lines 7-8 recite “… the client device is shared among multiple users having the plurality of user accounts…”. It is unclear if the device has multiple user accounts, if each user has multiple user accounts, or both;
Lines 13-15 recite “.. the individual user … is identified from the login information…”. However, the relationship between this and the identifier of the individual user mentioned in line 7 is unclear. Are these two different identifiers or the same?;
Line 16 recites “in response to receipt of information associated with a first one of the user accounts…”. It is unclear if this “information” is referring the identifier of line 5, the identify an active user of line 10, the user information of line 11, or the login information of lines 12-13.
Clarification is required.
Dependent claims 2-7 inherit the deficiency of claim 1 and are thus rejected based upon the same rationale.
Claims 8-20 are slight variations of claims 1-7 and are thus rejected based upon the same rationale given above for claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,8,10-12,15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala et al (US Publication 20150109909) in view of Antani et al (US Publication 20100234009) in further view of Matsumoto et al (US Publication 20080109886).
In reference to claim 1, Yeddala teaches a system, comprising:
at least one server computing device; and program instructions stored in memory and executable in the at least one server computing device that (see at least paragraphs 52,71), when executed, direct the at least one computing device to:
store, in memory, a mapping of an identifier to a plurality of user accounts of a management service (see at least paragraphs 64,65,82, where Yeddala teaches a plurality of user identifiers for each communication device);
communicate remotely with a management application on the client device, wherein the management application is configured to identify an active one of the user accounts to the management service based on user information obtained from an operating system of the client device (see at least paragraphs 80,81, where Yeddala teaches the communication devices communicating with an access manager and identifying the user based on login information, and at least paragraph 148 mentions the operating system);
in response to receipt of information associated with a first one of the user accounts active on the client device, enroll the first one of the user accounts with the management service in association with the client device, wherein the management service is configured to manage operation of the client device (see at least paragraphs 85,86, where Yeddala teaches in response to receiving user information, enrolling the user with a management policy and managing operation of the client); and
in response to receipt of information associated with a second one of the user accounts active on the client device, enroll the second one of the user accounts with the management service in association with the client device (see at least paragraphs 91,92, where Yeddala teaches in response to receiving second user information, enrolling the second user with a management policy and managing operation of the client).
Yeddala fails to explicitly teach wherein the identifier uniquely identifies a client device and an individual user of the client device, wherein the client device is shared among multiple users having the plurality of user accounts of the management service. However, Antani teaches configuration management of user devices and discloses receiving and storing identification information which identifies a client device and identifies a user of the client device (see Antani, at least paragraphs 20-21). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Yeddala based on the teachings of Antani for the purpose of managing device configuration based on user identity and preferences.

Yeddala fails to explicitly teach wherein the user information comprises login information to the operating system of the client device, wherein the individual user associated with the active one of the user accounts of the management service is identified from the login information to the operating system. However, Matsumoto teaches multiple users sharing a terminal and user information comprising login information to an operating system indicating an active user of the terminal(see Matsumoto, at least paragraphs 7,17), for the purpose of configuring the terminal to operate based on a policy for the user (see Matsumoto, at least paragraphs 33,35). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Yeddala based on the teachings of Matsumoto for the purpose of configuring the terminal to operate based on a policy for the user that is logged in and active on the terminal.
In reference to claim 3, this is taught by Yeddala, see at least paragraphs 85,89,92, which teaches managing the client device using first and second configurations for first and second user accounts.
In reference to claim 4, this is taught by Yeddala, see at least paragraphs 80,81, which teaches user account login information on the client device.
In reference to claim 5, this is taught by Yeddala, see at least paragraphs 72,75, which teaches managing the user accounts using account subdomains based on the user identifiers.
Claims 8,10-12,15,17-19 are slight variations of claims 1,3-5 and are thus rejected based upon the same rationale given above for claims 1,3-5.


Claims 2,6,7,9,13,14,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeddala et al (US Publication 20150109909) in view of Antani et al (US Publication 20100234009) in further view of Matsumoto et al (US Publication 20080109886) in further view of Styles (US Patent 6871221).
In reference to claim 2, this is taught by Yeddala, see at least paragraphs 80,82,84, which teaches mapping user account identifiers, policy identifier, and communication device identifier. Yeddala fails to explicitly teach operating system user identifier. However, Styles teaches OS user logins with user identifiers for managing user settings (see Styles, at least column 7 lines 29-49. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Yeddala based on the teachings of Styles for the purpose of enabling device management  based preferences defined for specific users.
In reference to claim 6, this is taught by Styles, see at least column 11 lines 1-10 & 60-66, where Styles teaches validating a unique identifier from a registry entry. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 2.
In reference to claim 7, this is taught by Styles, see at least column 4 lines 17-25, where Styles teaches that users are part of one or more group accounts, and which are not staging accounts. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 2.
Claims 9,13,14,16,20 are slight variations of claims 2,6,7 and are thus rejected based upon the same rationale given above for claims 2,6,7.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 16, 2022